DETAILED ACTION
This office action is in response to the after final filed on 07/12/2022. Claims 1, 3-5, 16, 18, 25, 27, and 28 are amended and claims 2, 17, and 26 have been cancelled. Claims 1, 3-16, 18-25 and 27-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to methods, apparatuses, and systems for video transcoding based on spatial or temporal importance.
Prior art:
Yamada (US 2019/0132597) 
Huang (US 2021/0118112) 
Qian (US 2021/0018938) 
Seo (US 2020/0090322)

	The closest prior art the information processing system 10 includes a transmission-side information processing apparatus 100 that encodes and transmits an image IMGi, and a reception-side information processing apparatus 200 that decodes the encoded image received from the transmission-side information processing apparatus 100 and displays the decoded image on a display screen.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determining a value representing a second level of spatial importance for a second region of the picture based on the image segmentation technique, wherein the second level of spatial importance is higher than the first level of spatial importance, and the second region is part of one of the background or a region of interest of the picture… applying to the second region a second resolution-enhancement technique associated with the second level of spatial importance for increasing resolution of the second region by the scaling factor, wherein a computational complexity of the second resolution-enhancement technique is higher than a computational complexity of the first resolution-enhancement technique”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims are 1, 3-16, 18-25 and 27-33 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481